Citation Nr: 0525924	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  94-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased evaluation for internal 
derangement with degenerative joint disease, right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for limitation of 
extension, right knee, currently evaluated as 10 percent 
disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In November 2002, the veteran's claims 
file was transferred to the Columbia, South Carolina, RO, due 
to a change in the veteran's residence.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board), it was remanded several times for 
additional development.  

A May 2005 supplemental statement of the case (SSOC) added 
degenerative joint disease to the veteran's service-connected 
internal derangement of the right knee.  The SSOC continued 
the evaluation as 10 percent disabling.  A May 2005 rating 
decision referred to the SSOC, and granted service connection 
for limitation of extension of the right knee, evaluated as 
10 percent disabling, effective in April 2005 (the date shown 
by the medical evidence).    

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
right knee internal derangement with degenerative joint 
disease of the right knee does not result in moderate 
recurrent subluxation or lateral instability.

3.  The competent medical evidence shows that pain on use of 
the veteran's right knee is comparable to limitation of 
extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement with degenerative joint disease, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 
(2004).

2.  The criteria for a 20 percent evaluation for limitation 
of extension, right knee, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the September 1992 rating decision 
on appeal, the April 1993 statement of the case, the May 2005 
rating decision granting a 10 percent evaluation for 
limitation of extension, and various SSOCs, dated as recently 
as May 2005.  Additionally, the RO sent the veteran a letter 
in June 2003 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the May 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The record before the Board contains VA treatment reports 
dated during the appeal period showing treatment for a number 
of conditions other than the right knee, and complaints of 
right knee pain.  In December 1999, the veteran reported that 
he could walk only one-half block and then had to stop to 
relieve his pain.  In December 2000, the veteran's right knee 
was grossly intact and he made no reports of instability or 
laxity.  

The report of a June 1993 VA examination provides that the 
veteran complained of lack of feeling in the right knee after 
walking one block, without pain.  There was instability to 
manual medial and lateral counter pressure.  Drawer' sign was 
negative.  Range of motion was from zero to 130 degrees.  The 
report notes that the veteran walked erectly, with no list, 
tilt or limp.  He walked easily on heel, ball of feet, and in 
tantum (sic), and squatted competently.  The diagnosis was 
mild degenerative arthritis, right knee more than the left 
knee.  

The report of a March 1999 VA examination provides that the 
veteran complained of pain, weakness, instability, giving 
way, locking, lack of endurance and difficulty walking more 
than 4 to 5 blocks.  The veteran currently used Tylenol as 
needed.  The pain was made worse by stress, strain and cold 
and damp weather.  The veteran sometimes used a cane when the 
pain was severe.  On physical examination, extension was from 
zero to 180 degrees and flexion was from zero to 140 degrees.  
Medial and collateral ligaments were within normal limits 
with no varus or valgus deformity.  The veteran could do 
Lachman's without pain.  MacMurray's test elicited pain on 
the medial aspect of a severity of 1 or 2 out of 10.  The 
diagnosis was right knee mild degenerative joint disease, 
medial joint space narrowing and hypertrophic changes; pain 
due to above.  

The report of a July 2005 VA examination provides that the 
veteran complained of significant pain in the right knee, 
especially with walking long distances.  He could not walk 
for more than about 200 yards.  He did not use assertive 
devices.  He could stand for about 15 to 20 minutes before 
pain required him to rest.  He was unable to go up or down 
stairs at this time.  He did not complain of significant 
stiffness or giving way of the knee.  He did complain that it 
popped quite a bit.  The veteran's range of motion was from 
zero to 140 degrees.  The knee was stable to 
anterior/posterior and varus/valgus stress.  There was no 
instability or subluxation, or evidence of weakness, 
fatigability or incoordination.  The veteran reported no 
episodes of subluxation or instability.  There was pain with 
motion at the extreme of flexion.  The impression was right 
knee degenerative arthritis affecting mostly the medial 
compartment without loss of strength or motion.  The biggest 
complaint was pain, which was mostly affected by walking and 
standing.  The examiner commented that there would likely be 
no loss of motion from flare-ups as the veteran did not 
describe stiffness even when his knee was at its worst pain.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's right knee has been evaluated on the basis of 
instability.  Slight recurrent subluxation or instability of 
the knee warrants a 10 percent evaluation and moderate 
recurrent subluxation or instability of the knee is rated 20 
percent.  Diagnostic Code 5257.

The veteran's right knee has also been evaluated on the basis 
of traumatic arthritis.  VAOPGCPREC 23-97.  Under Diagnostic 
Code 5010, arthritis, due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Diagnostic 
Code 5010 (2004).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003 (2004).  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f) (2004).  

In this regard, limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
knee to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees is rated 30 
percent.  Diagnostic Code 5260.  Limitation of extension of a 
knee to 10 degrees is rated 10 percent, limitation of 
extension to 15 degrees is rated 20 percent, and limitation 
of extension to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).




Internal derangement with degenerative joint disease, right 
knee, 
currently evaluated as 10 percent disabling.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
internal derangement with degenerative joint disease, right 
knee, currently evaluated as 10 percent disabling.  The VA 
treatment records and examination reports are simply negative 
for moderate recurrent subluxation or instability of the 
knee.  Thus, an evaluation of 20 percent is not warranted.  
Diagnostic Code 5257.

The Board is aware of the veteran's own contentions that his 
right knee disability results in instability warranting a 
higher evaluation.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the instability or subluxation caused 
by his service-connected knee disability warrant an 
evaluation in excess of 10 percent under the applicable 
criteria.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Limitation of extension, right knee, currently evaluated as 
10 percent disabling

Based on a thorough review of the record, the Board finds 
that the evidence pertaining to his claim for an increased 
evaluation for limitation of extension of the right knee is 
at least in equipoise.  The Board finds that the evidence 
shows that it is at least as likely as not that right knee 
pain results additional functional loss comparable to 
limitation of extension to 15 degrees.  38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  With resolution of doubt in the 
veteran's favor, an evaluation of 20 percent is granted.  38 
C.F.R. § 3.102 (2004).  

In so finding, the Board recognizes that the July 2005 VA 
examination report includes the medical opinion that there 
would likely be no loss of motion from flare-ups as the 
veteran did not describe stiffness even when his knee was at 
its worst pain.  At the same time, however, the VA examiner 
did note that the veteran had pain with motion at the extreme 
of flexion and that the veteran's biggest complaint was pain, 
which was mostly affected by walking and standing.  Further, 
the VA treatment reports show that the veteran has sought 
treatment for complaints of pain.  In fact, he has 
consistently reported right knee pain on use during VA 
examinations and VA outpatient appointments.  

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that the veteran's right 
knee limitation of extension warrants a 20 percent disability 
evaluation.  


ORDER

An evaluation in excess of 10 percent for internal 
derangement with degenerative joint disease, right knee, is 
denied.

A 20 percent evaluation for limitation of extension, right 
knee, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


